DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US2012/0129067).
Regarding claim 1, Nam discloses a cooling control system of a fuel cell(abstract, Fig. 1), comprising: a fuel cell stack (2, Fig. 1) formed with a cooling flow path (cooling water circulating line 7, Fig. 1, [0032]) in which hydrogen and oxygen are received and reacted, respectively([0032]), and coolant flows between separators(cooling water [0032]); a coolant 
Regarding claim 2, Nam discloses all of the claim limitations as set forth above. Nam further discloses further comprising: a first temperature sensing sensor installed at an inlet of the cooling flow path of the fuel cell stack; and a second temperature sensing sensor installed at an outlet of the cooling flow path of the fuel cell stack(cooling water temperature sensor 5, Fig. 1, claim 13).
Regarding claim 12, Nam discloses all of the claim limitations as set forth above. Nam further discloses the driving controller is configured to: set a target value to a coolant temperature difference between an inlet and an outlet of the cooling flow path, and increase revolutions per minute (RPM) of the cooling pump when the coolant temperature difference is greater than the set target value([0047], [0052], claim 7).
Regarding claim 13, Nam discloses all of the claim limitations as set forth above. Nam further discloses the target value of the coolant temperature difference is pre-mapped based on a coolant temperature at the outlet of the cooling flow path and the heat generation amount of the fuel cell stack([0016], [0048], [0051]-[0052], claim 7).
Allowable Subject Matter
6.	Claim 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the heat generation amount estimator is configured to estimate the heat generation amount of the fuel cell stack based on a ratio between a theoretical voltage and an average cell voltage of the fuel cell stack, and an output of the fuel cell stack.
In the instant invention, the theoretical voltage may vary according to various factors, and the heat generation amount of the fuel cell stack 100 may be estimated by variably applying a value between the low-grade theoretical voltage in the low-grade heat generation amount state and the high-grade theoretical voltage in the high-grade heat generation amount state(Fig. 1, [0050] US 2021/0111423). In general, the theoretical voltage is determined between the low-grade theoretical voltage and the high-grade theoretical voltage according to whether generated water condensates or whether latent heat is included([0050]).
Nam does not disclose, teach or render obvious the noted claim limitation.
7. 	Claims 4-7 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In the instant invention, since the necessary cooling amount is the sum of the required cooling amount and the air cooling amount, and the heat generation amount of the fuel cell stack 100 is the necessary cooling amount, the required cooling amount is a value obtained by subtracting the air cooling amount from the heat generation amount of the fuel cell stack 100(Fig. 1, [0055]).
Nam discloses the coolant estimator is configured to estimate the amount of coolant to cool the fuel cell stack based on a heat generation amount calculated ([0042]) and wherein the driving controller is configured to control the operation of the cooling pump based on the estimated amount of coolant to cool the fuel cell stack([0044]-[0046]) but does not disclose, teach or render obvious a heat generation amount calculated by subtracting an air cooling amount by air from the estimated heat generation amount of the fuel cell stack.
9.	 Claims 9 -11 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724